EXHIBIT 10.53
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------



 
PACIFIC ENERGY TECHNOLOGY SERVICES, LLC


 
OPERATING AGREEMENT


 
by and between


 
PACIFIC ENERGY DEVELOPMENT CORP.


 
and


 
SOUTH TEXAS RESERVOIR ALLIANCE LLC


 


 


 


 
Dated as of October 4, 2012
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
 
This OPERATING AGREEMENT (“Agreement”) is entered into effective as of October
4, 2012 (the “Effective Date”) between and among PACIFIC ENERGY TECHNNOLOGY
SERVICES, LLC, a limited liability company organized and existing under the laws
of the State of Nevada, United States of America, and having its principal
office at 4125 Blackhawk Plaza Circle, Suite 201, Danville, CA 94506, United
States of America (“PETS” or the “Company”), PACIFIC ENERGY DEVELOPMENT CORP.,
a  company organized and existing under the laws of the State of Nevada, United
States of America, and having its principal office at Suite 201, 4125 Blackhawk
Plaza Circle, Suite 201A, Danville, California 94506, United States of America
(“PEDCO”), and SOUTH TEXAS RESERVOIR ALLIANCE, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, and having its
principal office at 1416 Campbell Road, Building B, Suite 204, Houston, Texas
77055 (“STXRA”). PEDCO and STXRA are referred to collectively as the “Parties”
and individually as a “Party,” and unless the context otherwise requires,
include their respective successors and permitted assigns.
 
RECITALS
 
WHEREAS, the Company was originally formed on September 21, 2012 through the
filing of Articles of Organization in the office of the Secretary of State of
the State of Nevada;
 
WHEREAS, PEDCO, along with its affiliated entities, is engaged in activities
involving the development and operation of petroleum resources in the United
States and Pacific Rim countries, with a particular focus on the People’s
Republic of China, and has extensive strategic relationships with energy
industry partners in the United States and abroad;
 
WHEREAS, STXRA is a consulting firm specializing in the delivery of petroleum
resource acquisition services and practical engineering solutions to clients
engaged in the acquisition, exploration and development of petroleum resources,
with the STXRA team having hands-on experience in drilling and completing
horizontal wells, including over 50 horizontal wells with lengths exceeding
4,000 ft. from 2010 to 2012, as well as experience in both slick water and
hybrid multi-stage hydraulic fracturing technologies and in the operation of
shale wells and fields;
 
WHEREAS PEDCO and STXRA plan for the Company to provide technical and
operational services to PEDCO and its Affiliates, and other non-affiliated
clients and customers within the United States and Pacific Rim countries, and to
assist PEDCO’s parent company, PEDEVCO Corp, in the pursuit of interest in shale
gas blocks in the People’s Republic of China (the “Business”);
 
WHEREAS, following the Effective Date, PEDCO and STXRA will be the only Members
of the Company; and
 
WHEREAS, the Parties desire to enter into this Agreement to memorialize their
agreements with respect to the governance, management and operation of the
Company, and set out in writing their respective rights, restrictions and
obligations as Members of the Company and with respect to Business projects
involving the Company.
 
NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as set forth in this Agreement:
 
 
2

--------------------------------------------------------------------------------

 
 
Article 1
Definitions
 
Section 1.1Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advisors” shall have the meaning set forth in Section 11.1.
 
“Affiliate” (including the terms “Affiliated” and “Affiliated with”) means, with
respect to any Person, any other Person who or which, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with such Person.  As used in the preceding sentence, the term “control”
(including the terms “controlling”, “controlled by” or “under common control
with”) means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; provided however that in any event, any Person that owns
directly or indirectly more than fifty percent (50%) of the ordinary voting
interests in such other Person shall be deemed to control such other Person.
 
“Agreed Interest Rate” means interest compounded on an annual basis, at the rate
per annum equal to the one (1) month term, London Interbank Offered Rate (LIBOR
rate) for U.S. dollar deposits, as published by The Wall Street Journal, plus
four (4.0) percentage points, as calculated and fixed as of the date the loan is
made.  If the aforesaid rate is contrary to any applicable usury law, the rate
of interest to be charged shall be the maximum rate permitted by such applicable
law.
 
“Agreement” means this Operating Agreement of Pacific Energy Technology
Services, LLC, as amended and in effect from time to time.
 
 “Articles of Organization” or “Articles” means the Articles of Organization of
the Company, dated September 21, 2012, as amended or supplemented from time to
time.
 
“Board” shall mean the board of Managers of the Company.
 
“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York, New York are authorized or required to close
under applicable laws.
 
“Chairman of the Board” means the chairman of the Board of the Company.
 
 “Confidential Information” shall have the meaning set forth in Section 11.1.
 
“Dispute” shall have the meaning set forth in Section 16.1(a).
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Agreement.
 
 “FCPA” shall have the meaning set forth in Section 17.13(a).
 
 “Governmental Authority” means each nation, state, department, region, county,
municipality or other political subdivision, and any agency, authority, court,
department, commission, board, bureau or instrumentality of any of them.
 
 
3

--------------------------------------------------------------------------------

 
 
“Governmental Approvals” means all clearances, permits, consents, licenses,
approvals or any other authorization required by any Governmental Authority for
the (i) development, finance, maintenance, operation or ownership of a Project,
(ii) ownership of, or investment in, the Company, (iii) distribution or receipt
of dividends, earnings or other moneys generated by a Project or the Company and
(iv) transfer of any such dividends, earnings or moneys outside the United
States.
 
“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 10% of the Company’s
Interests on a fully-diluted basis (a “10% Owner”), who is not a member of
management of the Company, who is not controlling, controlled by or under common
control with any such 10% Owner and who is not the spouse or descendent (by
birth or adoption) of any such 10% Owner or a trust for the benefit of such 10%
owner and/or other such persons.
 
 “Interest(s)” or “Membership Interest(s)” or “Unit(s)” mean a membership
interest(s) of the Company, including Class A Units and any other class or
series of units or interests issued by the Company.
 
“IPO” means the offering of Interests of the Company for subscription by the
general public on any exchange.
 
“Manager(s)” shall mean a Manager of the Board of the Company elected by the
Members in compliance with the terms of the Articles, this Agreement and Nevada
Law.
 
“Members” means, collectively, PEDCO, STXRA, and any other holder of Units of
the Company from time to time.
 
 “Nevada” means the State of Nevada, United States of America.
 
“Nevada Law” means all State of Nevada laws, statutes, orders, policies,
licenses, permits, clearances, approvals, regulations, rules of and agreements
with any State of Nevada governmental instrumentality and interpretations
thereof having jurisdiction over the matter in question.
 
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph to this Agreement.
 
“Person” means any individual, general or limited partnership, corporation,
limited liability company, executor, administrator or estate, association,
trustee or trust or other entity.
 
“PETS” and the “Company” shall have the meanings set forth in the introductory
paragraph to this Agreement.
 
“Project” and “Projects” shall mean such petroleum resource due diligence,
acquisition, joint venture, exploration, development, operation and service
projects as undertaken by the Company.
 
“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) Interests of the Company possessing the voting power to
elect a majority of the Company’s Managers (whether by merger, consolidation or
sale or transfer of the Company’s Interests) or (ii) all or substantially all of
the Company’s assets as determined on a consolidated basis.
 
 “Senior Officer” means the chief executive officer, chief operating officer,
president or any executive vice president of the Parties.
 
 
4

--------------------------------------------------------------------------------

 
 
“Transfer” means any sale, assignment, transfer or other disposition (whether
voluntarily, involuntarily or by operation of law).
 
“Unitholder(s)” or “Member(s)” means any holder of Units of the Company.
 
“Unitholder Interest” means with respect to each Member, the interest of such
Member in the Company derived by dividing the total number of Units registered
in the name of such Member by the total outstanding Units, on an as-converted
basis.
 
Article 2
Organizational Matters
 
Section 2.1Formation.
 
The Members hereby ratify and approve the Articles and approve this Agreement as
the Company’s operating agreement.
 
Section 2.2Name.
 
The name of the Company shall be Pacific Energy Technology Services, LLC, as set
forth in the Articles, and the business of the Company shall be conducted under
such name or, subject to compliance with applicable law, any other name that the
Managers deem appropriate.  The Managers shall file on the Company’s behalf all
fictitious name certificates and similar filings that the Managers consider
necessary or advisable.
 
Section 2.3Term.
 
The term of the Company commenced as of the date of the filing of the Articles
and, unless sooner terminated under Section 12.1 or as otherwise provided by
law, shall continue until the date specified in the Articles.
 
Section 2.4Office and Agent.
 
The Company shall continuously maintain a registered agent in the State of
Nevada.  The registered agent shall be as stated in the Articles or as otherwise
determined by the Managing Member.
 
Section 2.5Principal Place of Business; Other Offices.
 
The principal place of business of the Company shall be 4125 Blackhawk Plaza
Circle, Suite 201, Danville, CA 94506. The Managers may change the Company’s
principal place of business and may establish on the Company’s behalf such
additional places of business as they may determine.
 
Section 2.6Purpose and Business of the Company.
 
The purpose and business of the Company shall be to engage in any lawful act or
activity for which a limited liability company may be formed under Nevada law,
including to conduct the Business.
 
 
Article 3
Ownership Interests and Capital Contributions
 
Section 3.1Units and Classes of Units.
 
The ownership interests in the Company shall be reflected as Units of which
there shall be one class, Class A Units, which shall be issued to the initial
Members (the “Class A Members”).  The additional characteristics of the Class A
Units shall be as described in this Agreement.  References in this Agreement to
Units shall refer to Units regardless of class; and references to a “Unitholder”
or “Unitholders” shall include any or all owners of Units.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.2Capital Contributions; Issuance of Units.
 
Previously or concurrently with the effective date of this Agreement, the
initial Members, also called the Class A Members, have each contributed to the
Company the amount of cash, property or other consideration set forth opposite
such Class A Member’s name on Exhibit A hereto.
 
Section 3.3No Return of Capital Contributions; No Interest.
 
Except as otherwise provided in this Agreement, no Member shall be entitled to
demand or receive the return of all or any portion of such Member’s capital
contribution or to be paid interest in respect of either its capital account or
capital contribution.  No Member shall have any right to receive property other
than cash.
 
Section 3.4Capital Accounts.
 
The Company shall maintain a separate Capital Account for each Unitholder
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  For
this purpose, the Company may, upon the occurrence of the events specified in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the
Capital Accounts in accordance with the rules of such regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property.
 
Section 3.5No Obligation to Restore Deficits.
 
No Member or Unitholder shall have any liability or obligation to the Company,
the Members or other Unitholders or any creditor of the Company to restore at
any time any deficit balance in such Member’s or Unitholder’s Capital Account.
 
Section 3.6Units as Profits Interests.
 
The Class A Units issued to the initial Members, insofar as they differ in
participation in profit from the relative capital contributed in exchange
therefor, may be treated in part as “profits interests” under IRS Revenue
Procedure 93-27 and IRS Revenue Procedure 2001-43 and the provisions of this
Agreement shall be interpreted and applied consistently therewith.  Each
Unitholder authorizes and directs the Company to elect to have the “Safe Harbor”
described in the proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43 (the “Notice”) apply to any interest in the Company
transferred to a service provider by the Company on or after the effective date
of such Revenue Procedure in connection with services provided to the
Company.  For purposes of making such Safe Harbor election, the Tax Matters
Member (as defined below) is hereby designated as the “partner who has
responsibility for federal income tax reporting” by the Company and,
accordingly, execution of such Safe Harbor election by the Tax Matters Member
constitutes execution of a “Safe Harbor Election” in accordance with Section
3.03(1) of the Notice.  The Company and each Unitholder hereby agree to comply
with all requirements of the Safe Harbor described in the Notice, including,
without limitation, the requirement that each Unitholder shall prepare and file
all federal income tax returns reporting the income tax effects of each interest
in the Company issued by the Company covered by the Safe Harbor in a manner
consistent with the requirements of the Notice.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 4
Members; Transfer Of Membership Interests
 
Section 4.1  Initial Members.
 
The Members (those who have signed this Agreement) are hereby admitted to the
Company.
 
Section 4.2Limited Liability.
 
The Members shall have no personal liability or obligation under any judgment of
a court, or in any other manner, for any debt, obligation or liability of the
Company, whether that liability or obligation arises in contract, tort or
otherwise, solely by reason of their status as Members.
 
Section 4.3Transfer of Membership Interests.
 
A Member’s or Unitholder’s interest in the Company, including the Member’s
economic interest, may not be transferred unless in accordance with the
provisions of Article 5 below.  For purposes of this Section 4.3, a pledge of
Units shall not be deemed a transfer.
 
Article 5
Restrictions on Transfers, Issuances, Repurchases or Other Changes in the Units
 
Section 5.1  General Restrictions.
 
No Transfer of Units of the Company by any Unitholder shall be permitted;
provided however that any Unitholder may Transfer Units to one (1) or more of
its Affiliates in accordance with Clause 5.5 of this Agreement shall be
permitted.
 
Section 5.2  Attempted Transfers Void.
 
Except as provided in this Article 5, no Transfer or attempted Transfer of the
Units of any Unitholder, whether by absolute or by collateral assignment or
otherwise, whether by gift or for valuable consideration, and no matter how
conditioned, shall in any manner be effective or binding upon the other
Unitholders or the Company, unless made in full compliance with the terms
hereof.
 
Section 5.3  After-Acquired Units.
 
Whenever any Unitholder who is a party to this Agreement acquires additional
Units, such Units so acquired shall be subject to all of the terms and
provisions of this Agreement.
 
Section 5.4  Deed of Adherence.
 
No transfer of Units by any selling Party to any third party shall be entered
into the Company’s register of Unit transfers and all Parties shall procure that
unless such third party has first entered into a deed of adherence with all
parties hereto other than the selling Party pursuant to which such third party
shall agree, inter alia, to be bound by all the restrictions of, and discharge
all duties and obligations as set out in this Agreement as if it were an
original party hereto.  Such deed of adherence shall be in such form at such
other parties shall reasonably require.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.5  Exempt Transfer.
 
 (a)           Notwithstanding anything to the contrary herein, the foregoing
provisions of this Article 5 shall not apply to a Transfer by a Unitholder of
all or part of its Units to an Affiliate, provided, however, that any such
Transfer shall be in accordance with each of the following terms:
 
 (i)           Such Unitholder shall provide written notice of such Transfer to
each other Unitholder;
 
 (ii)           The transferee to whom the Unitholder Transfers its Units shall
execute and deliver to each other Unitholder and the Company a deed of adherence
to this Agreement, in form and substance reasonably satisfactory to the Company,
indicating such transferee’s agreement to be bound by the terms and conditions
of this Agreement as a Party and a Unitholder hereunder in the same manner as
the Transferring Unitholder and be entitled to the same right to the same extent
and in the same manner as the Transferring Unitholder;
 
 (iii)           such Unitholder shall remain bound by its obligations under
this Agreement; and
 
 (iv)           if any such transferee Affiliate shall cease to be an Affiliate
of such Unitholder, any Units held by such transferee shall be promptly
retransferred to such Unitholder or transferred to another of such Unitholder’s
Affiliates.
 
 (b)           Notwithstanding anything to the contrary herein, the provisions
of this Article 5 shall not apply to (i) the sale of Units pursuant to an IPO or
(ii) any Transfer after the expiration of a customary lock up period of an IPO.
 
 
Article 6
Meetings of Unitholders
 
Section 6.1  General Meeting.
 
A General Meeting of the Unitholders of the Company (the “Annual General
Meeting”) may be held once in every calendar year upon the written request of a
Unitholder to the other Unitholder(s).
 
Section 6.2  Extraordinary Meetings.
 
Extraordinary meetings of the Unitholders of the Company shall be held upon the
request of the Chairman, any PEDCO Manager, or any STXRA Manager (or as
otherwise required pursuant to the provisions of applicable law) upon at least
fourteen (14) days written notice (containing the agenda, date, time and place
of the meeting) to all Unitholders of the Company; provided, however, that,
subject to applicable law, such fourteen (14) day notice requirement may be
waived by Unitholders of the Company having an aggregate Unitholder Interest of
not less than seventy-five percent (75%) in a particular case.  Any notice
period referred to above shall exclude both the day on which the notice is
served or deemed to be served and the day for which the notice is given.
 
Section 6.3  Quorum.
 
The quorum for any meeting of the Unitholders of the Company shall be
Unitholders of the Company whose aggregate Unitholder Interest is not less than
seventy-five percent (75%) present personally or by duly appointed proxy,
attorney or representative.  If within half an hour of the time appointed for
the meeting no quorum is present, the meeting shall be adjourned to the same day
one (1) week later at the same time and place or to such other day or time as
the Chairman may designate upon at least five (5) days’ written notice to all of
the Unitholders of the Company.  If at the adjourned meeting no quorum is
present within half an hour from the time appointed for the meeting, Unitholders
of the Company whose Unitholder Interest is not less than seventy-five percent
(75%) present or represented at such meeting shall constitute a quorum;
provided, however, that no action or decision shall be taken on any matter not
specified in the agenda of the meeting when it was first called.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 6.4  Unitholder Approval.
 
(a) All the Reserved Matters shall be subject to the approval of the Unitholders
of the Company.
 
(b) Except as required by applicable law or otherwise provided in this
Agreement, any action by the Unitholders of the Company at any General Meeting
or extraordinary meeting shall require the approval of Unitholders of the
Company having an aggregate Unitholder Interest of not less than seventy-five
percent (75%) present and voting at a validly held meeting.
 
Section 6.5  Written Resolution.
 
Except as otherwise required by applicable law, a resolution in writing
(circulated to all the Unitholders of the Company) approved and signed by all
the Unitholders of the Company shall be valid and effectual as if it had been a
resolution passed at a meeting of the Unitholders of the Company duly convened
and held.
 
Section 6.6  Chairman.
 
The Chairman of the Board for the time being shall also preside as chairman at
any General Meeting.  If the Chairman of the Board is absent at any General
Meeting, a Manager shall act as the chairman.
 
 
Article 7
Company Management
 
Section 7.1  Board of Managers.
 
 (a)           The number of Managers holding office at any one time shall be
three (3), unless otherwise agreed by all of the Unitholders. So long as the
Company is not listed on any stock exchange, the Board shall be comprised of
members nominated by the Unitholders whereby the number of nominated Managers by
each Unitholder shall be as nearly as practicable in proportion to such
Unitholder’s Unitholder Interest (for which purposes a Unitholder may aggregate
the Unitholder Interests of some or all of its Affiliates provided those
Affiliates do not also exercise their nomination rights) provided that any
Manager nominated by a Unitholder shall have acceptable qualifications to serve
on the Board and provided further that:
 
(i) As long as PEDCO and its Affiliates shall have an aggregate Unitholder
Interest of at least fifty percent (50%), PEDCO may appoint two (2) Managers,
and so long as PEDCO and its Affiliates shall have an aggregate Unitholder
Interest of at least twenty-five percent (25%), PEDCO may appoint one (1)
Manager (on a non-cumulative basis) (each, a  “PEDCO Manager”); and
 
(ii) So long as STXRA and its Affiliates shall have an aggregate Unitholder
Interest of at least twenty-five percent (25%), STXRA may appoint one (1)
Manager (the “STXRA Manager”).
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Chairman of the Board shall be a PEDCO Manager, as designated
by PEDCO. The Chairman shall chair all meetings of the Board.
 
(c)           In the event of the resignation, death, removal or
disqualification of a Manager selected as set forth above, the appropriate
designating Party or Parties shall promptly nominate a new Manager, and, after
written notice of the nomination has been given by such designating Party or
Parties to the other parties, each Unitholder shall vote its Units to elect such
nominee to the Board, if and as required.
 
(d)           The appropriate designating Party or Parties may specify that the
Manager elected by it shall be removed at any time and from time to time, with
or without cause (subject to applicable Nevada Law, this Agreement, and the
Articles), in such Party or Parties’ sole discretion.  After written notice to
each of the Parties of the new nominee to replace a removed Manager, each
Unitholder shall promptly vote its Units to remove the Manager in question and
to replace such Manager with the nominee of the Party entitled to designate such
Manager.
 
(e)           Appointment of Managers.  In the event of the appointment of a
Manager nominated in accordance with this section, the Unitholders shall vote
their Units to cause the appointment to the Board of the Manager so designated
for appointment by the appropriate Unitholder.
 
(f)   Frequency of meetings; Notice.  Except as otherwise provided in this
Agreement, the Board shall hold a regular meeting at least once each year at a
location the Board shall determine.  The date, time and location of any such
regular meeting shall be established by the Board and notified to each Manager
in writing at least fourteen (14) days in advance.  Special meetings of the
Board shall be held upon the request of the Chairman or any Manager upon at
least two (2) Business Days’ written notice (containing the agenda, date, time
and place of the meeting) to the Managers and shall be held at such time and
place designated in such notice.
 
(g)   Quorum.  The quorum for any meeting of the Board shall be a majority of
the Managers, each Manager present personally or by his alternate. If within
half an hour of the time appointed for the meeting no quorum is present, the
meeting shall be adjourned to the same day one (1) week later at the same time
and place or to such other day or time as the Chairman may designate upon at
least two (2) days’ written notice to all of the Managers (the “Adjourned
Meeting”).  If at the Adjourned Meeting no quorum is present within half an hour
from the time appointed for the meeting, any two (2) Managers present at such
meeting shall constitute a quorum; provided, however, that no action or decision
shall be taken on any matter not specified in the agenda of the meeting when it
was first called.
 
(h)   Conference Meetings.  Meetings of the Managers held by means of a
telephone conference which enables all persons participating in the meeting to
hear each other at the same time and to communicate with each other shall be
valid as if they were attended by all Managers in person.  Such participation by
any Manager shall constitute presence in person at the meeting by such
Manager.  All meetings of the Managers shall enable Managers to participate by
means of telephone conference.
 
(i)  Board Approvals.
 
(i) Except as otherwise provided in, or delegated in accordance with, this
Agreement or required by applicable law, all matters requiring the approval of
the Board shall be subject to the approval of a majority of the Managers present
and voting at a duly convened meeting.
 
(ii) Each Manager shall have one (1) vote and no Manager shall have a casting
vote.
 
 
10

--------------------------------------------------------------------------------

 
 
(j)   Written Resolution.  The Board may take action by written resolution
signed and approved by all of the Managers in lieu of holding a meeting.  Such
written resolution may be signed in counterparts.
 
Section 7.2  Officers and Employees.
 
(a)           Both the PEDCO Managers and the STXRA Manager are entitled to
nominate corporate officers of the Company, subject to approval by the
Board.  Any officer so expressly designated shall have such authority and
perform such duties as the Board may, from time to time, delegate to such
officer.
 
(b)           Subject to the approval rights described herein, the business and
affairs of the Company shall be managed exclusively under the direction of the
Board, by or under the direction of one or more officers pursuant to expressly
delegated authority from the Board.  The power to act for or to bind the Company
shall be vested exclusively in such officers of the Company, subject to the
Board’s authority to delegate powers and duties to officers, as set forth
herein.  Subject to the foregoing, the officers shall have the power and
authority to execute and deliver contracts, instruments, filings, notices,
certificates, and other documents of whatsoever nature on behalf of the
Company.  The officers of the Company shall have power and authority, as
expressly delegated to them by the Board of Managers of the Company to cause the
Company to hire employees, including officers appointed by the Board of
Managers, as such officers deem necessary and to cause the Company to pay such
employees as such officers deem fit, in their reasonable discretion.
 
Article 8
Allocation Of Profit, Loss And Distributions
 
Section 8.1Allocations.
 
Subject to Sections 8.4-8.7, Company profit shall first be allocated to the
Unitholders, pro rata, in accordance with the prior allocation of Company loss
and to the extent thereof; and thereafter such profit shall be allocated to the
Unitholders, pro rata, in accordance with their ownership of Units.  For
avoidance of doubt, profits allocable with respect to equity ownership in assets
and/or Projects held by Members as contemplated with respect to Projects
hereunder shall be allocated to Members in accordance with the ownership
interests therein, and/or as otherwise agreed upon by the parties in writing.
 
Section 8.2  Company Loss.
 
Company loss shall be allocated to the Unitholders, pro rata, in accordance with
their positive Capital Account balances and to the extent thereof; and
thereafter such loss shall be allocated to the Unitholders, pro rata, in
accordance with their ownership of Units.  For avoidance of doubt, losses
allocable with respect to equity ownership in assets and/or Projects held by
Members as contemplated with respect to Projects hereunder shall be allocated to
Members in accordance with the ownership interests therein, and/or as otherwise
agreed upon by the parties in writing.
 
Section 8.3Distributions.
 
Subject to any restrictions under applicable law, the Company may make
distributions of money or property at least annually or at such other times and
in such amounts as the Managers may determine.  Such distributions, other than
liquidating distributions, shall be made to Unitholders, pro rata, in accordance
with their ownership of Units.   Liquidating distributions shall be made to the
Unitholders, pro rata, in accordance with their  positive capital account
balances after all allocations of profit and loss are made.  For avoidance of
doubt, distributions allocable with respect to equity ownership in assets and/or
Projects held by Members as contemplated with respect to Projects hereunder
shall be allocated to Members in accordance with the ownership interests
therein, and/or as otherwise agreed upon by the parties in writing.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8.4Company Non-Recourse Deductions.
 
Any Company non-recourse deductions (as defined in Treasury Regulations Section
1.704-2(1)) for any taxable year or other period shall be specially allocated to
the Members in accordance with their respective interests in profit.
 
Section 8.5  Member Non-recourse Deductions.
 
Member non-recourse deductions shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member non-recourse debt in
accordance with Treasury Regulations Section 1.704-2.
 
Section 8.6  Minimum Gain.
 
Notwithstanding any other provision of this Article 8, if there is a net
decrease in Company non-recourse debt or Member non-recourse debt, minimum gain
shall be determined in accordance with the principles of Treasury Regulations
Sections 1.704-2 and 1.704-2, and each Member shall be specially allocated items
of Company income and gain for such year (and, if necessary, subsequent years)
in an amount equal to the Member’s respective share of such net decrease during
such year, determined pursuant to Treasury Regulations Sections 1.704-2.  The
items to be so allocated shall be determined in accordance with Treasury
Regulations Section 1.704-2.
 
Section 8.7Section 704 Allocations.
 
In the event that the fair market value of an item of Company property differs
from its tax basis, allocations of depreciation and amortization, gain and loss
with respect to such property will be made for tax purposes in a manner that
takes account of the variation between the tax basis and the fair market value
of such property in accordance with the Internal Revenue Code Section 704 and
Treasury Regulations Section 1.704-1(4).
 
Article 9
Certain Additional Covenants
 
Section 9.1  Funding of the Company.
 
As a means to finance the operations of the Company without contributing to,
changing or otherwise affecting the Unit capital of the Company, the Unitholders
and the Board, via unanimous approval, respectively, may require some or all the
Unitholders to provide intercompany loans to the Company from time to time in
such amounts as unanimously agreed upon by the Unitholders (each, a “Cash
Call”). The terms and conditions of each Cash Call and related intercompany
loans must be unanimously approved by the Unitholders and the Board.  The
Chairman shall propose the due dates for payment of Cash Calls and purposes of
use of respective Cash Calls, including funding the Company’s operations and the
general administrative expenses of the Company, and any such loans shall be
documented using Board-approved promissory notes and shall accrue interest at
the Agreed Interest Rate.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 9.2  Projects.
 
From time to time the Company may consider pursuing Business opportunities that,
if unanimously approved by the Board of Managers, shall become Projects subject
to this Agreement.  The Company shall set forth the scope, terms, conditions,
economics, obligations and other aspects of each Project in separate Schedules
unanimously approved by the Board of Managers and attached to this Agreement
under Exhibit B.  Nothing herein shall obligate any Member or Manager to present
Business opportunities to the Company, or preclude any Member or Manager from
independently pursuing any Business opportunities that have not been presented,
or if presented, rejected, by the Board of Managers as a Project hereunder.
 
Section 9.3  Observance of Laws.
 
Each Unitholder and the Company shall comply with and shall cause its Affiliates
to comply with all applicable Nevada Law or other applicable laws, rules, or
regulations of any other jurisdiction that are or may be applicable to the
Company’s business and the Unitholders’ and their Affiliates’ activities in
connection with the Company or a Project.  Each of the Unitholders shall use
reasonable efforts to obtain all regulatory approvals that are necessary for it
to perform its obligations under this Agreement.  The Company shall use
reasonable efforts to obtain all other Governmental Approvals necessary to
effect each of the transactions contemplated herein.
 
Article 10
Representations, Warranties and Acknowledgments of the Unitholders
 
Section 10.1  Representations and Warranties of Unitholders.
 
Each Unitholder hereby represents and warrants to the Company and the other
Unitholders as of the date hereof as follows:
 
(a)           If such Unitholder is an entity, such Unitholder is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
creation and has all requisite power and authority, corporate or otherwise, to
enter into and to perform its obligations hereunder and to carry out the terms
hereof and the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement by such
Unitholder have been duly authorized by all necessary action on the part of such
Unitholder and do not require any approval or consent of any holder (or any
trustee for any holder) of any indebtedness or other obligation of such
Unitholder.
 
(c)           This Agreement has been duly executed and delivered on behalf of
such Unitholder by an appropriate officer of such Unitholder and constitutes the
legal, valid and binding obligation of such Unitholder, enforceable against it
in accordance with its terms, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally and by general principles of equity.
 
(d)           There is no legislation, action, suit, proceeding or investigation
pending or, to the best of such Unitholder’s knowledge, threatened, before or by
any court, administrative agency, environmental council, arbitrator or
governmental authority, body or agency which could reasonably be expected to
materially and adversely affect the performance by such Unitholder of its
obligations hereunder or which questions the validity, binding effect or
enforceability hereof, any action taken or to be taken by such  Unitholder
pursuant hereto or any of the transactions contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           The execution, delivery and performance by such Unitholder of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, including the incurrence by such Unitholder of its financial
obligations hereunder and thereunder, will not result in any violation of any
term of its constituent documents, or its Articles, as the case may be, or any
material contract or agreement applicable to it, or of any license, permit,
franchise, judgment, writ, injunction or regulation, decree, order, charter,
law, ordinance, rule or regulation applicable to it, including any loan
agreements executed with the banks/other creditors, or any of its properties or
to any obligations incurred by it or by which it or any of its properties or
obligations are bound or affected, or of any determination or award of any
arbitrator applicable to it, and will not conflict with, or cause a breach of,
or default under, any such term or result in the creation of any lien upon any
of its properties or assets.
 
(f)           All third party consents and approvals including banks/other
creditors approval(s) required for the execution, delivery and performance if
this Agreement have been obtained to the satisfaction of each other and no other
consent, approval, order or authorization of, or registration, declaration or
filing with, or giving of notice to, obtaining of any license or permit from, or
taking of any other action with respect to, any central, state or local
government or public body, authority or agency or banks/other creditors is
required in connection with the valid authorization, execution, delivery and
performance by such Unitholder of this Agreement or the consummation of any of
the transactions contemplated hereby.
 
Section 10.2  Investment Intent.
 
Each Unitholder hereby represents and warrants to the Company and the other
Unitholders that such Unitholder has acquired its Units for such Unitholder’s
own account, for investment purposes only and not with a view to the
distribution or resale thereof, in whole or in part, and agrees that it will not
Transfer, or offer to Transfer, all or any portion of its Units in any manner
that would violate, or cause the Company to violate, this Agreement or any
applicable securities laws.
 
Section 10.3  Unregistered Securities.
 
Each Unitholder hereby acknowledges that such Unitholder is aware that the Units
(and the offering, issuance and sale thereof to such Unitholder) have not been
listed with any stock exchanges under any applicable securities laws.  Each
Unitholder further acknowledges that the Company will not, and has no obligation
to, recognize any Transfer of all or any part of Units to any Person except in
accordance with this Agreement.
 
Article 11
Confidentiality
 
Section 11.1  Obligation to Maintain Confidentiality.
 
With respect to each Unitholder and their respective Affiliates, except to the
extent necessary for the exercise of its rights and remedies and the performance
of its obligations under this Agreement, such Unitholder will not itself use or
intentionally disclose (and will not permit the use or disclosure by any of its
Affiliates or its advisors, counsel and public accountants (collectively,
“Advisors”)) of, directly or indirectly, any the Company documents or this
Agreement or information furnished thereunder (the “Confidential Information”),
and will use all reasonable efforts to have all such Confidential Information
kept confidential (consistent with its own practices) and not used in any way
known to such Unitholder to be detrimental to any of the other Parties;
provided, that (i) any such Unitholder, its Affiliates and its advisors may use,
retain and disclose any such Confidential Information to its special counsel and
public accountants or any Governmental Authority, including the U.S. Securities
and Exchange Commission in such public filings as required under applicable law
or advised by counsel to be disclosed therein, (ii) any such Unitholder, its
Affiliates and its advisors may use, retain and disclose any such Confidential
Information that has been publicly disclosed (other than by such Unitholder, its
Affiliates or any of its advisors in breach of this Section) or has rightfully
come into the possession of such Unitholder thereof or any of its Affiliates or
advisors other than from another Unitholder or a Person acting on such other
Unitholder’s behalf, (iii) to the extent that any such Unitholder, its
Affiliates or its advisors may have received a subpoena or other written demand
under color of legal right for such information, such Unitholder, its Affiliates
or advisors may disclose such information, but such Unitholder will first, as
soon as practicable upon receipt of such demand and unless otherwise prohibited
by applicable Law, furnish a copy thereof to the other Parties and, if
practicable so long as such Unitholder, its Affiliates or advisors will not be
in violation of such subpoena or demand or likely to become liable to any
penalty or sanctions thereunder, afford the other Parties reasonable
opportunity, at such other Parties’ cost and expense, to obtain a protective
order or other reasonably satisfactory assurance of confidential treatment for
the information required to be disclosed, (iv) disclosures to lenders, potential
lenders, investors, potential investors, strategic partners or acquirers, or
potential strategic partners or acquirers, or other Persons providing financing
to the Company, PEDCO or STXRA, if such Persons have agreed to abide by the
terms of this Section, (v) any such Unitholder, its Affiliates and its advisors
may disclose any such information, and make such filings, as may be required by
this Agreement or applicable law, including, but not limited to, U.S. securities
laws, and (vi) nothing in this Section will prevent any such Unitholder from
using such information for its own internal purposes.  Notwithstanding anything
herein to the contrary, a Unitholder may disclose information to its Affiliates
and other advisors in accordance with this Agreement if such Persons have agreed
to the terms of this Section.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 11.2  Return of Confidential Information.
 
The receiving Unitholder shall immediately destroy or return all tangible and,
to the extent practicable, intangible material in its possession or control
embodying the disclosing Unitholder’s Confidential Information (in any form and
including, without limitation, all summaries, copies and excerpts of
Confidential Information) upon the earlier of (a) the completion or termination
of the dealings between the Parties or (b) such time as the disclosing
Unitholder may so request and shall not thereafter be retained in any form by
receiving Unitholder, except that notwithstanding the above, one copy may be
retained by receiving Unitholder to show compliance with the terms of this
Agreement or for regulatory compliance purposes.
 
Section 11.3  Compliance with Securities Laws.
 
The Parties hereby acknowledge that they are aware of the U.S. securities laws
that prohibit any person who has material non-public information about a company
from purchasing or selling, directly or indirectly, any securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities.  Each Party agrees that it will not use or permit any
third party to use, and that it will use reasonable best efforts to assure that
none of its representatives will use or permit to use, any Confidential
Information in contravention of U.S. securities laws.
 
Section 11.4  Survival.
 
The restrictions contained in Sections 11.1 through 11.3 will survive the
termination or expiration of this Agreement for a period of six (6) years from
the date of such termination or expiration of this Agreement.
 
Article 12
Term and Termination
 
Section 12.1  Term.
 
This Agreement shall remain in full force and effect for so long as any of the
Unitholders continue to own Units of the Company or as otherwise terminated
earlier pursuant to Section 12.2.
 
Section 12.2  Termination.
 
This Agreement shall terminate
 
 (a)           upon the written agreement of the Unitholders;
 
 (b)           upon the dissolution and winding up of the Company pursuant to
this Agreement;
 
 
15

--------------------------------------------------------------------------------

 
 
 (c)           upon the consummation of an IPO;
 
 (d)           upon a Sale of the Company; or
 
 (e)           with respect to any Unitholder, if such Unitholder and its
Affiliates no longer own any Units.
 
Except as otherwise provided herein or as may be agreed by the Parties, no
termination of this Agreement shall release any Unitholder from any liability to
any other Unitholder which at the time of such termination has already accrued,
nor affect in any way the survival of any right, duty or obligation of any
Unitholder which is expressly stated elsewhere in this Agreement to survive the
termination hereof.
 
Article 13
Accounting, Records, Reporting, Company Expenses
 
Section 13.1Books and Records; Fiscal Year.
 
The books and records of the Company shall be kept in accordance with the
accounting method followed by the Company for federal income tax purposes.  The
Company shall maintain at its registered office those books and records as
required by law. The fiscal year of the Company shall be the calendar year.
 
Section 13.2Bank Accounts.
 
The Company shall maintain the funds of the Company in one or more separate bank
accounts in the name of the Company.  The executive officers and Managers of the
Company shall be authorized to draw funds out of any Company bank account.
 
Section 13.3Financial Information.
 
The Company shall cause to be filed all required reports and documents with any
governmental agency.  The Company shall cause to be prepared information
concerning the Company’s operations as soon as practicable after the end of the
Company’s fiscal year. The Company shall send or cause to be sent to each
Unitholder within ninety (90) days after the end of each taxable year state and
federal schedules K-1 (such information as is necessary to complete the
Unitholder’s federal and state income tax or information returns) and a copy of
the Company’s federal, state, and local income tax or information returns for
the year.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 13.4Tax Matters Member.
 
Mr. Frank C. Ingriselli (the “Tax Matters Member”) shall be the initial Tax
Matters Member as defined under the Internal Revenue Code and in any similar
capacity under state or local law. Any successor to the Tax Matters Member shall
be selected by the Managers. The Tax Matters Member agrees to promptly notify
the other Members upon the receipt of any correspondence from any federal, state
or local tax authorities relating to any examination of the Company’s
affairs.  The Tax Matters Member shall manage all audits or other tax
proceedings of the Company and shall keep the Members informed with respect to
such proceedings.  The Tax Matters Member may retain, at the Company’s expense,
such outside counsel, accountants and other professional consultants as the Tax
Matters Member may deem necessary in the course of fulfilling his obligations as
Tax Matters Member.
 
Section 13.5Company Expenses.
 
In addition to the expenses and costs of operating the Business, Company
expenses shall also include professional fees in connection with the accounting
and legal aspects of preparing, documenting and distributing the financial and
tax information described in this Article 13, other costs directly connected
with the foregoing, and the costs of preparation and filing of forms, returns
and documents with governmental agencies, and the maintenance of proper books
and records.   Notwithstanding the foregoing, all additional expenses and costs
solely incurred by the Company due to the status of PEDCO’s parent company as a
publicly-reporting entity shall be borne by PEDCO or PEDCO’s parent company,
including, but not limited to, expenses and costs arising in connection with
PEDCO’s parent company’s public-reporting and disclosure requirements, and all
audit-related expenses and costs if, and to the extent, the Company’s financial
records are audited by PEDCO’s parent company auditors.
 
Article 14
Dissolution And Winding Up
 
Section 14.1  Conditions of Dissolution.
 
The Company shall dissolve at such time or upon the occurrence of any of the
following events:
 
(a)  
the sale or other disposition of all or substantially all the property and
assets of Company;

 
(b)  
the determination of a majority in Interest of the Members at any time to
dissolve the Company;

 
(c)  
the determination of the Managing Member that it is in the best interests of the
Members to dissolve the Company; or

 
(d)  
the entry of a judgment of dissolution.

 
Section 14.2Winding Up.
 
Upon dissolution, the Company shall continue solely for the purpose of winding
up its affairs in an orderly manner, liquidating or distributing its assets, and
satisfying the claims of its creditors.  The Managing Members shall be
responsible for overseeing the winding up of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 14.3Liabilities Upon Dissolution, Notices and Filings.
 
After determining that all the known debts and liabilities of the Company in the
process of winding up have been paid or adequately provided for, the remaining
assets shall be distributed to the Members as provided in Article 8 and
appropriate notices and filings shall be made by the Members.

 
Article 15
Indemnification; Liability Of Members

 
Section 15.1  Indemnification.
 
The Company shall indemnify the Members, including the Managers, to the full
extent permissible under Nevada law.
 
Section 15.2  Limitation of Liability.
 
Except as otherwise provided herein or in any agreement entered into by such
person and the Company and to the maximum extent permitted by Nevada law, no
present or former Manager nor any such person’s affiliates, employees, agents or
representatives shall be liable to the Company or to any Member for any act or
omission performed or omitted by such person in his or her capacity as
Manager,  provided that, except as otherwise provided herein, such limitation of
liability shall not apply to the extent the act or omission was attributable to
such person’s willful misconduct or knowing violation of law as determined by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not subject to appeal or with respect to which the time
for appeal has expired and no appeal has been perfected).  The Managers shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by a Manager in good faith reliance on such advice shall in no
event subject a Manager or any of such person’s affiliates, employees, agents or
representatives to liability to the Company or any Member.
 
Section 15.3Insurance.
 
The Company shall have the power to purchase and maintain insurance on behalf of
the Members or any person who is or was an agent of the Company against any
liability asserted against such person arising out of such person’s status as an
agent, whether or not the Company would have the power to indemnify such person
against such liability under law.
 
Article 16
Dispute Resolution


 
Section 16.1  Initial Procedure.
 
The Parties will attempt, in good faith, to resolve or cure all disputes and
claims (including any claimed breaches of this Agreement) (each a “Dispute”))
through the Unitholders before initiating any legal action or attempting to
enforce any rights or remedies under this Agreement (including termination), at
law or in equity (regardless of whether this Article is referenced in the
provision of this Agreement which is the basis for any such dispute).  If any
Unitholder believes that a Dispute under this Agreement has arisen, such
Unitholder will give written notice thereof to the other Parties which notice
will describe in reasonable detail the basis and specifics of the
Dispute.  Within five (5) days after delivery of such notice, the Unitholders
will meet to discuss and attempt to resolve or cure such Dispute.  If the
Unitholders are unable to resolve the Dispute within fifteen (15) days after
delivery of such notice, the matter will be referred to a “Senior Officer” of
each Unitholder for resolution or cure.  If such Senior Officers are unable to
agree on an appropriate cure or resolution within ten (10) days after the matter
has been referred to them, the Parties may refer such Dispute to mediation in
accordance with Section 16.2.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 16.2  Mediation.
 
If the Parties are unable to resolve a Dispute pursuant the procedures described
in Clause 16.1, and if the continued failure to settle such disagreement is
likely to have a material adverse impact on the Company, either Party may elect
to submit the disagreement to mediation under the Commercial Mediation Rules of
the American Arbitration Association. If either Party so elects, the other Party
shall submit to mediation. The mediator shall not have authority to impose a
settlement upon the Parties, but will attempt to help them reach a satisfactory
resolution of the disagreement. The mediator shall end the mediation whenever,
in his judgment, further efforts at mediation would not contribute to a
resolution of the submitted disagreement.  If the Parties are unable to agree on
an appropriate cure or resolution within thirty (30) days after the matter has
been submitted to , the Parties may refer such Dispute to arbitration in
accordance with Clause 16.3.
 
Section 17.3  Arbitration
 
Any Dispute relating to, this Agreement or the performance thereof, including
but not limited to questions as to whether a matter is governed by this
arbitration clause, shall be subject to arbitration if good faith negotiations
among the parties do not resolve such claim, dispute or other matter the parties
have not resolved such Dispute pursuant to Clause 16.1 and 16.2. Such
arbitration shall proceed in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then pertaining (the “Rules”), insofar as
such Rules are not inconsistent with the provisions expressly set forth in this
Agreement, unless the parties mutually agree otherwise, and pursuant to the
following procedures:
 
(a) Reasonable discovery shall be allowed in arbitration.
 
(b) All proceedings before the arbitrators shall be held in San Francisco,
California.
 
(c) The costs and fees of the arbitration, including attorneys’ fees, shall be
allocated by the arbitrators.
 
(d) The award rendered by the arbitrators shall be final and judgment may be
entered in accordance with applicable law and in any court having jurisdiction
thereof.
 
(e) The existence and resolution of the arbitration shall be kept confidential
by the Parties in the same manner as confidential information is required to be
kept under this Agreement, and shall also be kept confidential by the
arbitrators.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 16.2  Continued Performance.
 
Pending final resolution of any Dispute, the Parties will continue to fulfill
their respective obligations under this Agreement; provided that the applicable
Unitholder may withhold any amount that is the subject of Dispute from any
payment otherwise due under this Agreement during the pendency of any dispute
resolution proceeding.  Upon resolution of the Dispute, the Unitholder owing
such amount shall promptly pay to the relevant Unitholder any amount determined
to be due, together with interest at the greater of the highest legally
permitted rate or 10% per annum on the unpaid balance from the date the amount
was originally owed until the date paid in full.
 
Article 17
Miscellaneous Provisions
 
Section 17.1  Equitable Relief.
 
The Parties hereto agree and declare that legal remedies may be inadequate to
enforce the provisions of this Agreement and that equitable relief, including
specific performance and injunctive relief, may be used to enforce the
provisions of this Agreement.
 
Section 17.2  Notices.
 
Any notice given under this Agreement will be in writing and delivered by
personal service, or by certified or registered first class mail, or nationally
recognized overnight courier, or by facsimile or email with a copy, in the case
of facsimile or email, by first class mail, to the addresses specified below:
 
If to PEDCO:                                  Mr. Frank C. Ingriselli
4125 Blackhawk Plaza Circle
Suite 201
Danville, CA 94506
FAX:                 (925) 403-0703
Email:                 ingriselli@pacificenergydevelopment.com


 
If to STXRA:                                 Mr. Sean Fitzgerald
1416 Campbell Road
Building B, Suite 204
Houston, Texas 77055
 
 
Email:  Sean.Fitzgerald@STXRA.com


If to the Company:                       Mr. Frank C. Ingriselli
4125 Blackhawk Plaza Circle
Suite 201
Danville, CA 94506
FAX:                 (925) 403-0703
Email:                 ingriselli@pacificenergydevelopment.com


Any Unitholder may change the addresses provided above by notifying the other
Parties in the manner provided above.  In the case of personal delivery,
certified or registered first class mail, or nationally recognized overnight
courier, such transmittal will be deemed to have been received by the recipient
party on the date of such delivery.  In the case of delivery via facsimile or
email, the transmittal shall be deemed to have been received on the day
following the date of communication by facsimile or email.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 17.3  Governing Law and Venue.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the Nevada Law without regard to conflicts of law principles.
 
(b)           With respect to any question, dispute, suit, action or proceedings
arising out of or in connection with this Agreement (the “Proceedings”), each
party irrevocably:
 
(i)            submits to the non-exclusive jurisdiction of the courts of the
State of Nevada; and
 
(ii)            waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
 
Section 17.4  Entire Agreement and Modifications.
 
This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof, and all previous agreements, discussions,
communications, and correspondence with respect to the subject matter, including
the Original Agreement, are hereby superseded and terminated by the execution of
this Agreement.  This Agreement may not be modified or amended except in writing
signed on behalf of each Unitholder by its duly authorized representative. Any
such modification or amendment shall form part of this Agreement and shall be
read co-terminus with this Agreement. The Parties agree and acknowledge that
this Agreement creates legal rights and obligations between them even though it
contemplates their entry into additional agreements.
 
Section 17.5  No Waiver of Rights.
 
No right under this Agreement may be waived by a Unitholder, except pursuant to
a writing signed by the Unitholder against which enforcement of the waiver is
sought.  Without limitation, no failure or delay on the part of any Unitholder
in exercising any of its rights under this Agreement, no partial exercise by any
Unitholder of any of its rights under this Agreement, and no course of dealing
among the Parties, will constitute a waiver of the rights of a Unitholder.
 
Section 17.6  Severability.
 
If at any time subsequent to the Effective Date, any provisions of this
Agreement will be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision will be of no force and effect, but the
illegality or unenforceability of such provision will have no effect upon and
will not impair the enforceability of any other provision of this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 17.7  Attorneys’ Fees.
 
In any action or proceeding brought to enforce any provision of this Agreement,
or where any provision hereof is validly asserted as a defense, the successful
party shall be entitled to recover reasonable attorneys’ fees in addition to any
other available remedy.
 
Section 17.8  After- Acquired Units.
 
All of the provisions of this Agreement shall apply to all Units now owned or
hereafter issued or transferred to a Unitholder in consequence of any additional
issuance, purchase, exchange or reclassification of Units, corporate
reorganization, or any other recapitalization, or consolidation, amalgamation,
or merger of the Company, or Unit split, or Unit dividend, or which are acquired
by a Unitholder of the Company in any other manner.
 
Section 17.9  Successors and Assigns.
 
Except as otherwise provided herein, all of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the Parties
hereto. No Unitholder may assign any of its rights hereunder to any other person
except in writing and in accordance with the provisions of applicable Nevada
Law, the Articles, and this Agreement in all respects.
 
Section 17.10  Further Assurances.
 
From time to time, the Parties shall take all appropriate actions and execute
and deliver, or cause to be executed and delivered, such documents, agreements
or instruments which may be reasonably necessary or advisable to carry out any
of the provisions of this Agreement.
 
Section 17.11  No Third-Party Beneficiaries.
 
This Agreement is solely for the benefit of the Unitholders and the Company, and
their respective successors and permitted assigns, and this Agreement shall not
otherwise be deemed to confer upon or give to any other third party any remedy,
claim, liability, reimbursement, cause of action or other right.
 
Section 17.12  Fees and Expense.
 
Unless otherwise provided, each Party shall bear its own costs and expenses in
connection with the negotiation and preparation of this Agreement and the
consummation of the transactions contemplated hereby.
 
Section 17.13  Illicit Payments.
 
 (a)           Each Unitholder represents and warrants that it and its employees
(i) are familiar with the provisions and requirements of the United States
Foreign Corrupt Practices Act (“FCPA”), including the record keeping
requirements thereof, and (ii) recognize that full compliance with the letter
and spirit of the FCPA is the corporate policy of the Company.  In all matters
relating to this Agreement and all Projects, each Unitholder will conduct itself
in full compliance with the FCPA and the anti-bribery laws of the U.S. or any
other jurisdiction.  Consequently, each Unitholder specifically agrees as
follows:
 
 
22

--------------------------------------------------------------------------------

 
 
 (i)           In carrying out its responsibility under this Agreement, no
Unitholder shall pay or agree to pay, directly or indirectly, any funds or
anything of value to any public official for the purpose of influencing such
official’s official acts or decisions.
 
 (ii)           Each Unitholder shall immediately notify the other Unitholders
of any request that such Unitholder receives to take any action that might
constitute a violation of the FCPA, or the anti-bribery laws of the U.S. or any
other jurisdiction.
 
Section 17.14  Participation of All Parties.
 
This Agreement shall not be construed to have originated with any Unitholder,
and the Parties have been fully represented by counsel in the drafting and
negotiation of this Agreement.
 
Section 17.15  Conflict of Terms.
 
If the terms of this Agreement and the terms of the Articles shall conflict, the
Unitholders shall endeavor to amend the Articles, so as to reflect the terms of
this Agreement, so far as permitted by applicable law. In the event that any
provision of this Agreement is found to be contrary to applicable law by any
applicable court or governmental authority, such provision shall be modified to
the extent necessary to comply with the statutory requirements while retaining
as much as possible of the intent of the Parties.
 
Section 17.16  Force Majeure.
 
No Unitholder shall be liable for any delay, failure or non-performance of its
obligations under this Agreement to the extent that such performance is
prevented by adverse change in Nevada Law, acts of God, war, acts of terrorism,
armed conflict, embargo, blockade, civil disturbance, strike, storm, typhoon or
any other act or circumstance beyond such Unitholder’s reasonable control that
was not reasonably foreseeable and that could not have been prevented with due
diligence, provided that (i) written notice of the occurrence of such event
shall be given to each of the other Unitholders without delay, (ii) the affected
Unitholder shall use diligent efforts at all times to overcome the effects of
the event and to resume full performance under this Agreement, and (iii) no such
event shall excuse an obligation to make a payment of money, except that if such
payment would be illegal, such obligation shall be deferred until payment
becomes legally permissible, and the amount owning shall bear interest at the
rate of six percent (6%) per annum.
 
Section 17.17  Amendment to the Articles.
 
The Company shall ensure that the Articles of the Company are suitably amended,
if and as applicable, to ratify and adopt the provisions of this Agreement so
that the Articles of the Company do not, at any time, conflict with the
provisions of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 17.18  Consequential and Indirect Damages.
 
EXCEPT FOR DAMAGES ARISING FROM A BREACH OF SECTION 11 (CONFIDENTIALITY) AND
OTHERWISE NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
UNITHOLDER OR ITS AFFILIATES, NOR ITS OR THEIR MANAGERS, MEMBERS, OFFICERS,
MANAGERS, EMPLOYEES, AGENTS OR REPRESENTATIVES, WILL BE LIABLE TO ANY OTHER
UNITHOLDERS, FOR CLAIMS OF PUNITIVE, SPECIAL, EXEMPLARY, TREBLE, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS
OF USE OR REVENUE, OR LOSSES BY REASON OF COST OF CAPITAL, CONNECTED WITH OR
RESULTING FROM ANY PERFORMANCE OR LACK OF PERFORMANCE UNDER THIS AGREEMENT,
REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE TRADE
PRACTICES ACT OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE.
 
Section 17.19  Counterparts.
 
This Agreement may be executed in any number of counterparts (including by
facsimile) and by the Parties in separate counterparts (including by facsimile),
each of which shall be deemed an original, but all of which such counterparts
shall together constitute but one and the same agreement.
 
 


 
 
[SIGNATURE PAGE FOLLOWS]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
 

 
MEMBERS:
         
PACIFIC ENERGY DEVELOPMENT CORP.
         
 
By:
/s/ Frank C. Ingriselli       Name: Frank C. Ingriselli     Title: President and
CEO   

 

  SOUTH TEXAS RESERVOIR ALLIANCE LLC          
 
By:
/s/ Sean Fitzgerald       Name: Sean Fitzgerald      Title: Manager  

 

  PACIFIC ENERGY TECHNOLOGY SERVICES, LLC          
 
By:
/s/ Frank C. Ingriselli       Name: Frank C. Ingriselli      Title: President
and CEO          

 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NAME
CONTRIBUTION
CLASS A INTERESTS
PERCENTAGE
Pacific Energy Development Corp.
$700.00
700,000
70.00%
South Texas Reservoir Alliance, LLC
$300.00
300,000
30.00%
Total
$1,000.00
1,000,000
100.00%

 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT B
 
COMPANY PROJECTS
 
Project Name
Schedule
                   

 
 
27

--------------------------------------------------------------------------------